Citation Nr: 0839047	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  

In January 2006, the veteran presented testimony at a hearing 
conducted at the Detroit RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is in the veteran's 
claims folder.

In her claim received in August 2004, the veteran sought 
service connection for a mental condition, to include PTSD, 
bipolar disorder, anxiety attacks; hearing loss; and 
tinnitus.  However, the only issues developed on appeal were 
hearing loss and PTSD.  The veteran testified during her 
January 2006 hearing that she was seeking service connection 
for her bipolar disorder.  Therefore, the Board refers the 
issues of bipolar disorder, anxiety attacks, and tinnitus to 
the RO for further development.  

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a 
September 2008 statement, her accredited representative 
related that she was waiving the right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  PTSD has not been shown to be causally or etiologically 
related to a corroborated in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred during active service. 38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letter 
sent to the veteran in September 2004.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In August 2006, a notice 
letter that complies with the provisions of 38 C.F.R. 
§ 3.304(f)(3) pertaining to PTSD based on personal assault 
was provided to the veteran and the claim was subsequently 
readjudicated in the February 2007 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, in a March 2006 letter, 
the veteran was provided with notice that addresses the 
relevant rating criteria and effective date provisions.  Any 
defect in the timing of the notice was harmless error as 
service connection for PTSD is being denied, and therefore no 
rating or effective date is being assigned.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim for PTSD.  The veteran underwent a 
VA examination in January 2005.  VA has also assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a statement of the case (SOC) 
and SSOCs, which informed them of the laws and regulations 
relevant to her claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

1.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the August 2006 VCAA letter.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that special consideration must be 
given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1R, 
Part IV, Subpart ii, Section D, Chapter 17, (currently found 
in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical.  An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list her military occupational 
specialty as air transportation specialist.  Further, her 
service records did not show that she received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  As such, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran has alleged several PTSD stressors.  In her 
August 2004 claim with accompanying PTSD stressor letter, the 
veteran listed seeing body bags unloaded while she was on the 
flight line and the constant stress associated with seeing 
scud missiles, one which hit a nearby compound, during her 
service in Dhahran, Saudi Arabia as her stressors.  The 
veteran's DD Form 214 reflected that she served in support of 
operation Desert Shield/Storm from February 1991 to May 1991 
and the area of responsibility form October 1990 to June 
1991.  Additionally, during her January 2006 hearing, the 
veteran testified that she was sexually assaulted by a senior 
officer when she first arrived in Japan in 1987.  She added 
that this person later became her supervisor.  The veteran 
stated that she saw a therapist off base once while in Japan 
but did not recall his name.  The veteran testified that she 
had never told anyone expect for one friend about this 
incident until now.  

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events actual happening.  The veteran's 
service treatment records are absent for complaints, 
treatment, or diagnosis of any mental condition to include 
PTSD or anxiety.  For purposes of this appeal, the Board will 
concede the occurrence of the veteran's alleged stressors of 
seeing body bags and missiles, as they are consistent with 
her MOS and service during the Persian Gulf War.  However, 
specific to the veteran's alleged personal assault stressor, 
the Board finds that information sufficient to corroborate 
the alleged stressor has not been provided.  In particular, 
the service personnel records do not reflect a decline or 
other alteration in performance during the veteran's service 
while stationed in Japan where she alleged the sexual assault 
took place and where the perpetrator became her supervisor.  
In fact, her Airman Performance Reports dated from January 
1987 to January 1989 showed that she received the highest 
evaluations possible in all areas but adaptability to 
military life, where she received the second to highest 
evaluations possible.  Moreover, as the veteran testified 
that she went off base to seek treatment on one occasion 
following the sexual assault and did not recall the treatment 
provider's name, this event is not documented in the service 
records.  

Additionally, the veteran did not report any military sexual 
assault in her post service treatment records until recently.  
Previous to a September 2008 record from D.M.C.S.G.H., the 
veteran denied any that she had been sexually assaulted or 
harassed during her service.  Specifically, the veteran 
denied military sexual or physical abuse in an April 1995 VA 
treatment entry.  

The Board acknowledges the veteran's testimony that she never 
told anyone about the sexual trauma expect for her friend 
E.B., who provided a letter in support of the veteran's claim 
in August 2008.  Essentially, this is the only information of 
record that indicates a sexual assault occurred.  However, 
the Board does not find the veteran and her friend's account 
of the personal assault to be sufficient by themselves to 
corroborate this stressor.  In this regard, the Board finds 
it significant that the veteran reported inappropriate sexual 
behavior by her father in a July 1995 VA treatment entry but 
denied being sexually assaulted during the military in April 
1995.  Further, as noted above, the veteran's performance did 
not decline during her service in Japan and she continued to 
serve for four years without any reported problems.  As such, 
the Board concludes that information sufficient to 
corroborate the veteran's alleged personal assault stressor 
has not been provided.  

The Board acknowledges that the post service medical evidence 
is in conflict regarding whether the veteran has PTSD.  
However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In January 2005, the veteran underwent a VA PTSD examination 
wherein the claims file was reviewed.  The examiner concluded 
that the veteran did not currently meet the criteria for 
PTSD.  Although the veteran had only reported the stressors 
of seeing body bags and missiles, the Board has determined 
that sufficient evidence to corroborate her alleged military 
sexual assault has not been presented so another VA 
examination is not necessary.  In September 2004, Dr. J.T.D. 
of D.M.C.S.G.H. determined that the veteran did not meet the 
threshold for PTSD after she reported her stressors of 
missiles and body bags.  In contrast, in September 2008, Dr. 
J.T.D. opined that the veteran's PTSD had been aggravated or 
negatively impacted by her reported war experiences and 
sexual assault in the military.  However, the Board finds it 
significant that this opinion was not supported by any 
rationale or a description of the alleged in service sexual 
assault.  Moreover, Dr. J.T.D. did not indicate if he had 
reviewed the veteran's claims file or was otherwise aware of 
her past psychiatric history.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Therefore, the Board affords more probative 
weight to the opinion of the January 2005 VA examination as 
it was based on a thorough review of the claims file and was 
supported by sufficient rationale.  

In sum, VA is unable to corroborate the veteran's claimed in-
service sexual assault stressor.  Further, although the 
veteran might sincerely believe that she suffers from PTSD 
and it is related to his service, she is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent persuasive 
professional medical opinion linking a current disorder to 
corroborated stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is seeking to reopen her claim of service 
connection for bilateral hearing loss.

Reason for remand:  To provide the veteran with proper notice

The Board notes that, during the pendency of the veteran's 
appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), was issued. 
 In this decision, the Court held that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board notes that the veteran has not 
been provided with a notice letter that complies with Kent 
for the issue of hearing loss.  Kent, 20 Vet. App. 1.  In 
this regard, the Board notes that the veteran was previously 
denied service connection for hearing loss in an October 1995 
rating decision and was notified of the decision that same 
month.  The decision stated that the veteran's service 
treatment records were negative for head injury, concussion, 
or acoustic trauma and the current VA examination found the 
veteran's hearing to be within normal limits.  It was noted 
that in order to establish service connection, evidence which 
demonstrated the existence of the claimed condition and its 
possible relationship to service needed to be provided.  
Additionally, the provisions of 38 C.F.R. § 3.156 were not 
listed in the September 2005 statement of the case (SOC) or 
the March 2006 or February 2007 supplemental statements of 
the case (SSOCs).  As such, the veteran must be provided with 
notice that complies with Kent and 38 C.F.R. § 3.156 on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform her what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of her claim for 
hearing loss in the October 1995 rating 
decision.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The letter should inform her of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform her about the information and 
evidence that VA will seek to provide; and 
(3) inform her about the information and 
evidence she is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  After an appropriate period of time or 
after the veteran indicates that she has 
no further evidence to submit, the 
veteran's application for whether new and 
material evidence has been submitted 
sufficient to reopen a claim for 
entitlement to service connection for 
hearing loss should be readjudicated.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, she 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


